 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   GERALD PILMAN,                                    No. 2:20-CV-1771-WBS-DMC-P
12                      Petitioner,
13          v.                                         ORDER
14   R. FISHER,
15                      Respondent.
16

17                  Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States

19   Magistrate Judge pursuant to Eastern District of California local rules.

20                  On March 12, 2021, the Magistrate Judge filed findings and recommendations

21   herein which were served on the parties and which contained notice that the parties may file

22   objections within the time specified therein. The court construes Petitioner’s untimely opposition

23   to Respondent’s motion to dismiss, filed on March 29, 2021, as Petitioner’s objections to the

24   March 12, 2021, findings and recommendations.

25                  In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304,

26   this court has conducted a de novo review of this case. Having carefully reviewed the entire file,

27   the court finds the findings and recommendations to be supported by the record and by proper

28   analysis.
                                                       1
 1                   Pursuant to Rule 11(a) of the Federal Rules Governing Section 2254 Cases, the

 2   court has considered whether to issue a certificate of appealability. Before Petitioner can appeal

 3   this decision, a certificate of appealability must issue. See 28 U.S.C. § 2253(c); Fed. R. App. P.

 4   22(b). Where the petition is denied on the merits, a certificate of appealability may issue under

 5   28 U.S.C. § 2253 “only if the applicant has made a substantial showing of the denial of a

 6   constitutional right.” 28 U.S.C. § 2253(c)(2). The court must either issue a certificate of

 7   appealability indicating which issues satisfy the required showing or must state the reasons why

 8   such a certificate should not issue. See Fed. R. App. P. 22(b). Where the petition is dismissed on

 9   procedural grounds, a certificate of appealability “should issue if the prisoner can show: (1) ‘that

10   jurists of reason would find it debatable whether the district court was correct in its procedural

11   ruling’; and (2) ‘that jurists of reason would find it debatable whether the petition states a valid

12   claim of the denial of a constitutional right.’” Morris v. Woodford, 229 F.3d 775, 780 (9th Cir.

13   2000) (quoting Slack v. McDaniel, 529 U.S. 473, 120 S.Ct. 1595, 1604 (2000)). For the reasons

14   set forth in the Magistrate Judge’s findings and recommendations, the court finds that issuance of

15   a certificate of appealability is not warranted in this case.

16                   Accordingly, IT IS HEREBY ORDERED that:

17                   1.      The findings and recommendations filed March 12, 2021, are ADOPTED

18   in full;

19                   2.      Respondent’s motion to dismiss, ECF No. 12, is GRANTED;

20                   3.      The Court DECLINES to issue a certificate of appealability; and

21                   4.      The Clerk of the Court is DIRECTED to enter judgment and close this

22   file.

23

24   Dated: April 27, 2021

25

26

27

28
                                                        2
